UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 15-1152


In re:       MARC   PIERRE   HALL,   a/k/a   Marc    Valeriano,   a/k/a
Fella,

                         Petitioner.



                    On Petition for Writ of Mandamus.
                        (No. 3:95-cr-00005-FDW-1)


Submitted:    June 18, 2015                         Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Pierre Hall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marc Pierre Hall petitions for a writ of mandamus seeking

an order directing the district court to rule on outstanding and

new 28 U.S.C. § 2255 (2012) claims that he wishes to file.                                    We

conclude that Hall is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                     Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).                 Further, mandamus relief is available

only   when     the    petitioner        has       a    clear    right     to     the      relief

sought.     In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988).

       Mandamus may not be used as a substitute for appeal.                                In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                    The

relief    sought      by    Hall   is    not       available      by    way     of   mandamus.

Accordingly,       although        we    grant         leave     to     proceed      in    forma

pauperis, we deny the petition and amended petition for writ of

mandamus.     We deny Hall’s motion to moot a district court order.

We   dispense    with       oral   argument            because    the    facts       and   legal

contentions     are        adequately     presented        in    the     materials         before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED



                                               2